Citation Nr: 1623121	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for prostate cancer, status post robotic radical prostatectomy, currently evaluated as 20 percent disabling, to include the issue of whether the reduction in disability rating from 100 percent to 20 percent effective May 1, 2013, was proper.    

2.  Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the disability rating for prostate cancer, status post robotic radical prostatectomy, from 100 percent to 20 percent, effective May 1, 2013.  The February 2013 rating decision also granted service connection for erectile dysfunction and assigned a noncompensable rating, effective August 13, 2008.

The Veteran appeared at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that additional evidence, to include an April 2013 statement from a private physician, Dr. J.S.Y., was added to the record after the issuance of a June 2013 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this evidence at the March 2016 hearing.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In correspondence dated in July 2012 and July 2013, the Veteran has raised a service connection claim for Peyronie's disease.  Further, the April 2013 statement from Dr. J.S.Y. indicates that the Veteran is diagnosed with such condition.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).   

The issue of entitlement to an increased rating for prostate cancer, status post robotic radical prostatectomy, to include whether the reduction from 100 percent was warranted is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's erectile dysfunction is without objective findings of deformity of the penis associated with the service-connected disability.

2.  The Veteran is already in receipt of the maximum level of SMC for loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the initial rating claim for erectile dysfunction, the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of benefits.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated and that a 38 U.S.C. § 5103(a) notice not necessary because the purpose that the notice was intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required. 

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a VA examination in November 2008 and February 2012.  These reports of examination are adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

II.  Analysis 
Increased Rating for Erectile Dysfunction 

The Veteran seeks an initial compensable rating for his erectile dysfunction, currently rated under Diagnostic Code 7599-7522.  

As noted, the Veteran was service-connected for prostate cancer (previously characterized as prostate cancer with erectile dysfunction) in the February 2009 rating decision.  The February 2009 rating decision also awarded special monthly compensation (SMC) based on loss of a creative organ from August 13, 2008.  In the February 2013 rating decision, the RO granted a separate rating for erectile dysfunction as secondary to the Veteran's prostate cancer, effective August 13, 2008 and assigned a noncompensable rating.  

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the RO has rated the Veteran's erectile dysfunction under Diagnostic Code 7599-7522, which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power. See 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With Erectile Dysfunction).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.3.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

VA treatment records dating from June 2009 through April 2013 reflect a diagnosis of "[m]ale erectile disorder" but do not otherwise contain findings relevant to the Veteran's erectile dysfunction.  

The February 2012 DBQ examination report reflects a diagnosis of erectile dysfunction from 2008.  The examiner found that the Veteran's erectile dysfunction was attributable to prostate cancer, to include treatment or residuals of prostate cancer.  The examiner noted that the Veteran was able to achieve an erection sufficient for penetration and ejaculation with medication.  The examiner indicated that there were no other pertinent physical findings or symptoms were found.  No finding of deformity was noted at the time.   

In a number of statements, the Veteran has focused his arguments on the extent and severity of his inability to obtain and maintain an erection without the aid of medication, namely Trimix.  See July 2012 correspondence; December 2012 correspondence; July 2013 substantive appeal; March 2016 correspondence; March 2016 hearing transcript.  

The Board notes that in the July 2013 substantive appeal, the Veteran noted that he suffered from a "separately rated Peyronie's disease" associated with "a pronounced curvature of the penis" and other signs of deformity.  As noted in the Introduction, however, the issue of entitlement to service connection for Peyronie's disease has been referred to the RO for appropriate action.      

Based on the foregoing, the Board finds that the Veteran's erectile dysfunction is not manifested by deformity of the penis as to warrant a 20 percent rating under Diagnostic Code 7522.  No deformity was noted during the February 2012 DBQ examination.  With regard to the Veteran's claims of inability to obtain and maintain an erection, with or without medication, such is an aspect already compensated by the SMC award for loss of use of a creative organ.  As noted, the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding prohibited under 38 C.F.R. § 4.14.

The Veteran does not contend, and the record does not reflect, that the Veteran is entitled to a compensable rating under other diagnostic codes for his erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.

In conclusion, the preponderance of the evidence in this case is against a finding that a compensable rating is warranted under any applicable diagnostic codes for the Veteran's service-connected erectile dysfunction.  As the preponderance of the evidence weighs against the claims for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the evidence demonstrates that there is nothing that is unique or unusual about the Veteran's erectile dysfunction.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's erectile dysfunction, and the disability picture is contemplated by the rating schedule.  Moreover, there is no showing that erectile dysfunction caused marked interference with employment or frequent periods of hospitalization.  Further, the Veteran's erectile dysfunction is being compensated through SMC.  As such, all of the Veteran's symptoms are contemplated by the rating criteria already in effect. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect and the Veteran has not argued that he is unemployable due to his service-connected erectile dysfunction.  Therefore, consideration of a TDIU is not warranted.

The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction.  A compensable rating for erectile dysfunction is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial, compensable rating for erectile dysfunction is denied.


REMAND 

The rating claim for prostate cancer, status post robotic radical prostatectomy, must be remanded to obtain new VA examination to assess the current nature, extent, and severity of his service-connected condition.  The Veteran's most recent VA examination was conducted in February 2012, more than four years ago.  At the March 2016 hearing, the Veteran reported worsened symptoms, specifically, required use of absorbent materials which had to be changed 2 times per day, which had not been considered at the time of the last DBQ examination in February 2012.  See March 2016 hearing transcript at 11.  Furthermore, in a July 2012 statement, the Veteran reported "persistent bladder control problems" that required use of absorbent pads due to leaking when he "exercise[d], ben[t] down, [stood], cough[ed], or sneeze[d]. . . ."  In light of these statements, the Veteran should be afforded a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).    

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify or submit any VA or private treatment records pertinent to his appeal.  Then, associate these records with the claims file. 

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected prostate cancer, status post robotic radical prostatectomy.  

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate tests should be performed.

3.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


